DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riznik et al.  (US 7,677,067) in view of Hoes (US 1,075,914).  


Regarding claim 1, Riznik et al discloses A lock system, comprising: an active panel center gearbox, comprising: 
a deadbolt (13; Riznik et al.) having a pin (18, lug, a projecting lug is considered a pin; Riznik et al.); 
a deadbolt drive (17; Riznik et al.) being rotatable to extend or retract the deadbolt;
 a vertically translatable upper drive assembly(33; Riznik et al.); 
a vertically translatable lower drive assembly(34; Riznik et al.); 
a latch bolt (12; Riznik et al.); 
a handle assembly (2; Riznik et al.) being rotatable to retract the latch bolt and to extend or retract the lower and the upper drive assemblies; 
a reverse action rocker (16’’; Riznik et al.) having a shaft (inner portion of nut 16; Riznik et al.) , the reverse action rocker coupling the lower drive assembly to the upper drive assembly so they translate in different directions; 
a mishandling bolt (14; Riznik et al.) having a pin (23; Riznik et al.); 
a vertically translatable mishandling plate (21; Riznik et al.), defining: 
a first slot (around 23; Riznik et al.) receiving the pin of the mishandling bolt, the first slot comprising an inclined portion (24; Riznik et al.) and a horizontal portion (at least some portion of the slot may be considered ”horizontal”); 
a second slot (Annotated L-shaped slot; Riznik et al.)receiving the pin of the deadbolt, the second slot comprising a vertical portion and a horizontal portion; and 
a tab (annotated, Fig. 3; Riznik et al.); 
wherein, when the mishandling bolt is extended from the active panel center gearbox and the mishandling plate is lowered: the pin of the mishandling bolt is in the inclined portion of the first slot of the mishandling plate; the vertical portion of the second slot of the mishandling plate engages the pin of the deadbolt to prevent the deadbolt from extending; the tab of the mishandling plate engages the handle assembly to prevent the handle assembly from rotating to lower the lower drive assembly; and the vertical guide of the mishandling plate engages the shaft of the reverse action rocker to prevent the reverse action rocker from rotating to raise the upper drive assembly.
Riznik et al.does not disclose: an arrangement of a vertical guide receiving the shaft of the reverse action rocker; 
Hoes teaches of a vertical guide receiving the shaft of the reverse action rocker for the purpose of guiding a slide plate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Riznik et al. with a vertical guide receiving the shaft (21; Hoes) of the reverse action rocker as taught by Hoes for the expected benefit of providing a guide for a sliding plate.  
Note: any physical element may be divided into an infinite number of portions representing all directions. 


    PNG
    media_image1.png
    634
    525
    media_image1.png
    Greyscale

Figure taken from Riznik et al. (US 7,677,067)

    PNG
    media_image2.png
    675
    1160
    media_image2.png
    Greyscale

Figure taken from Hoes (US 1,075,914)

Allowable Subject Matter
Claims 11-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not show the mishandling bolt blocker rotable to engage and disengage as disclosed and claimed. A there is no motivation to make a modification to include the features of the mishandling blocker exactly as claimed and in making the modification, elements of the primary reference would be destroyed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/T. L. N./
Examiner, Art Unit 3675